Kellogg, J. (dissenting):
Plaintiff was employed in February, 1912. The trial was in February, 1914. Margolin concededly was in the employ of the defendants making cheese at the Fulton factory. He taught the plaintiff how to make cheese and employed him as defendants’ cheese maker in his place. At the factory the skimmed milk was run into the defendants’ vats and plaintiff made cheese from it, which defendants marketed. The plaintiff acted as defendants’ cheese maker from February until July first and was recognized by them as their employee. Each *184month they sent a check for the amount of his wages to the order of Fulton and diiected him to turn it over to the plaintiff, which he did. They directed him in their work.
A reversal of the judgment in favor of the plaintiff is urged upon the ground that it does not appear that Margolin had authority to employ the plaintiff. Margolin swears that the defendants wrote him authorizing the employment; that he had not seen the letter since he received it two years before; that he did not save it; that he was now living at Youngsville; that he knew he had not the letter and that it was not at his residence; that when he left Beech Ridge he left all “ these papers ” there. He does not know whether the letter is there or not. It is improbable that papers left at his former residence two years before were in existence or were available for production. If we infer that at Beech Ridge he was in the employ of the defendants and left there “these papers ” relating to the employment, the letter, if inexistence, is with the defendants and not with the witness. I think the letter was sufficiently accounted for and that it was competent for Margolin to swear that he was authorized to make the employment. If Margolin had not original authority, the defendants have ratified the employment. At least there is enough evidence of the employment prima facie to put the defendants to proof. I favor an affirmance.
Howard, J., concurred.
Judgment and order reversed and new trial granted, with costs to appellants to abide event.